     Case 2:20-cv-02099-TLN-AC Document 30 Filed 08/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GAVIN MEHL,                                       No. 2:20-CV-2099-TLN-AC
12                       Plaintiff,
13           v.                                         ORDER
14    ZIP CAPITAL GROUP, LLC, et al.,
15                       Defendants.
16

17    AND RELATED COUNTERCLAIM.
18

19                  Plaintiff, who is proceeding pro se, brings this civil action. The parties appeared
20   before the undersigned on May 26, 2021, for a settlement conference at which time the parties
21   were able to settle the matter. The Court directed defense counsel to prepare settlement
22   documents and to pay settlement proceeds within 30 days of the date settlement documents were
23   fully executed. The Court also expected that dispositional documents (i.e., a stipulation or notice
24   for voluntary dismissal) would be filed with the Court forthwith. To date, dispositional
25   documents have not been filed and this settled action remains open on the Court’s docket.
26   Defense counsel shall show cause in writing within 10 days of the date of this order why
27   dispositional documents have not yet been filed. The filing of either a notice or stipulation of
28
                                                       1
     Case 2:20-cv-02099-TLN-AC Document 30 Filed 08/13/21 Page 2 of 2


 1   voluntary dismissal shall constitute an adequate response to this order.

 2                  IT IS SO ORDERED.

 3

 4   Dated: August 12, 2021
                                                           ____________________________________
 5                                                         DENNIS M. COTA
 6                                                         UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
